     Case 3:19-cv-00113-RDM-DB Document 67 Filed 03/29/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF PENNSYLVANIA

ROBERTS. DORSEY, 11,                          Civil No. 3:19-cv-0113

            Plaintiff                                (Judge Mariani)

      V.

REBECCA PETER, Lpn., et al.,

            Defendants

                            Yti        ORDER
      AND NOW, this     ;/f_ day of March, 2021, in accordance with the accompanying
Memorandum issued this same day, Plaintiffs motion for reconsideration (Doc. 46) is

DENIED.
